     Case 1:19-cv-02521-LDH-RER Document 41-1 Filed 01/07/20 Page 1 of 5 PageID #: 762


Maria Temkin

From:                                Maria Temkin
Sent:                                Tuesday, January 7, 2020 3:07 PM
To:                                  Daniel Hallak
Cc:                                  Diane Murphy; Charles Horn
Subject:                             RE: Case 1:19-cv-02521-JBW-RER Kaikov v. Kaikov et al - FW: 905 mother Gaston blvd


Daniel, I disagree with your assessment. Arihay claimed to my client that recorded the deed to the 905 Mother
Gaston Property to 911 Realty in December 2016. The property was since managed by 911 Realty. If the
recording is not correct and supported by the wrong deed, then this is another example of fraud by your client. I
will be filing the motion.




MARIA TEMKIN, ESQ.
Temkin & Associates, LLC
1700 Market Street, Suite 1005, Philadelphia, PA 19103
phone 215‐939‐4181 | fax 215‐914‐6975
maria@temkinlegal.com | www.temkinlegal.com


From: Daniel Hallak [mailto:dHallak@rfriedmanlaw.com]
Sent: Tuesday, January 7, 2020 2:51 PM
To: Maria Temkin <maria@temkinlegal.com>
Cc: Diane Murphy <dmurphy@rfriedmanlaw.com>; Charles Horn <chorn@rfriedmanlaw.com>
Subject: RE: Case 1:19‐cv‐02521‐JBW‐RER Kaikov v. Kaikov et al ‐ FW: 905 mother Gaston blvd

Ms. Temkin,

I had the opportunity to review the relevant documents pertaining to your last
correspondence. I am writing this email to avoid unnecessary motion practice. Specifically,
that my review of the ACRIS filings clearly evidences that your clients have no valid claim of
ownership to 905 Mother Gaston Blvd. (the “subject property”). Specifically, if you review the
chain of deeds you will discover that the valid chain of ownership rests with my client’s entity
Mother Gaston 905 Corp., not your clients entity 905 Mother Gaston LLC.

If you review your client’s alleged chain of title you will discover that your client utilized a
deed for a different property to establish their claim of ownership to the subject property. To
help illustrate this I will give you both the valid chain of ownership as well as your client’s
claimed chain of ownership below.

Valid Chain of Ownership
   The property was originally transferred from Ms. Aurelien to Royal A&K Realty April
      18, 2013.
                                                             1
    Case 1:19-cv-02521-LDH-RER Document 41-1 Filed 01/07/20 Page 2 of 5 PageID #: 763

    On July 6, 2018 the subject property was transferred from Royal A&K Realty to Mother
     Gaston 905 Corp.

Your clients invalid chain of ownership
   The property was originally transferred from Ms. Aurelien to Royal A&K Realty April
      18, 2013.
   On December 9, 2016 there is an ACRIS filling on the property supported by a deed to
      another property. This filing allegedly transfers the property from NY Prime to 911
      Realty.
   On July 19, 2018 your client files with ACRIS a deed transfer from 911 Realty to his own
      entity 905 Mother Gaston LLC
   On August 1, 2018 a correction deed filed by you client. This filing is signed solely by
      your client and purports to correct an erroneous past filing. The purported correction
      reads as follows:
             “This is a correction deed to correct the legal description in deed made by Royal
             A&K Realty Group, Inc. to 911 Realty Corp. dated 12/09/18 recorded 12/19/18 in
             CRFN 20160000447165 in the office of the Registrar of the City of New York
             Kings County.”

This correction deed is problematic for myriad reasons. Not the least of which is the simple fact
that your client is not, and never has been, an owner of Royal A&K Realty Group and as such
has no right to file a correction deed regarding property owned by that entity.

Ms. Temkin it is apparent from the ACRIS filings that the foundation of the emergency
application that you have stated you intend to file is without basis in law or fact. Further, the
filing of same would be frivolous based upon the fact that your client does not even possess a
colorable claim to the subject property.

If you have any questions, I am more than willing to speak further on this subject, especially if
same could avoid unnecessary motion practice with the Court.

Best,
Daniel Hallak




                            DANIEL HALLAK
                               Associate
 dhallak@rfriedmanlaw.com                   www.rfriedmanlawgroup.com
 T 516-355-9628                             3000 Marcus Ave Suite 2E03
 F 516-355-9660                                Lake Success, NY 11042


                                                     2
                   Case 1:19-cv-02521-LDH-RER Document 41-1 Filed 01/07/20 Page 3 of 5 PageID #: 764

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax
advice contained in this communication (including any attachments) was not intended or written to be used, and cannot
be used, for the purpose of (i) avoiding tax-related penalties under federal, state or local tax law or (ii) promoting,
marketing or recommending to another party any transaction or matter addressed herein.                                            From: Maria Temkin
                                                                                                                                  <maria@temkinlegal.com>
PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed
and may contain confidential and/or privileged material. Any review, retransmission, dissemination or other use of, or
                                                                                                                                  Sent: Monday, January 6, 2020 6:50 PM
taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited.   To: Daniel Hallak
If you receive this transmission in error, please contact the sender immediately and delete the material from any computer.
                                                                                                                                  <dHallak@rfriedmanlaw.com>; Charles Horn
                                                                                                                                  <chorn@rfriedmanlaw.com>
           Cc: Diane Murphy <dmurphy@rfriedmanlaw.com>
           Subject: RE: Case 1:19‐cv‐02521‐JBW‐RER Kaikov v. Kaikov et al ‐ FW: 905 mother Gaston blvd

           I will be making a filing if I don’t hear from you before 3pm. Please feel free to call me before then.




           MARIA TEMKIN, ESQ.
           Temkin & Associates, LLC
           1700 Market Street, Suite 1005, Philadelphia, PA 19103
           phone 215‐939‐4181 | fax 215‐914‐6975
           maria@temkinlegal.com | www.temkinlegal.com


           From: Daniel Hallak [mailto:dHallak@rfriedmanlaw.com]
           Sent: Monday, January 6, 2020 6:33 PM
           To: Maria Temkin <maria@temkinlegal.com>; Charles Horn <chorn@rfriedmanlaw.com>
           Cc: Diane Murphy <dmurphy@rfriedmanlaw.com>
           Subject: RE: Case 1:19‐cv‐02521‐JBW‐RER Kaikov v. Kaikov et al ‐ FW: 905 mother Gaston blvd

           Hi Maria:
           Unfortunately, I was in federal court in White Plains most of the afternoon without access to my emails. Charles and I
           are scheduled to speak to the client tomorrow in the early afternoon. Are you available to discuss tomorrow?

           Best,
           Daniel




                                                             DANIEL HALLAK
                                                                     Associate
             dhallak@rfriedmanlaw.com                                                       www.rfriedmanlawgroup.com
             T 516-355-9628                                                                 3000 Marcus Ave Suite 2E03
             F 516-355-9660                                                                    Lake Success, NY 11042
             IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any tax
             advice contained in this communication (including any attachments) was not intended or written to be used, and cannot
             be used, for the purpose of (i) avoiding tax-related penalties under federal, state or local tax law or (ii) promoting,
             marketing or recommending to another party any transaction or matter addressed herein.




                                                                                                              3
                   Case 1:19-cv-02521-LDH-RER Document 41-1 Filed 01/07/20 Page 4 of 5 PageID #: 765

PLEASE TAKE NOTICE: The information transmitted is intended only for the person or entity to which it is addressed
and may contain confidential and/or privileged material. Any review, retransmission, dissemination or other use of, or
taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited.
If you receive this transmission in error, please contact the sender immediately and delete the material from any computer.       From: Maria Temkin
                                                                                                                                  <maria@temkinlegal.com>
           Sent: Monday, January 6, 2020 11:39 AM
           To: Charles Horn <chorn@rfriedmanlaw.com>; Daniel Hallak <dHallak@rfriedmanlaw.com>
           Subject: Case 1:19‐cv‐02521‐JBW‐RER Kaikov v. Kaikov et al ‐ FW: 905 mother Gaston blvd

           Counsel:

           After Plaintiff’s motion for preliminary injunction was filed, you client, Mr. Kaikov, reached out to all tenants
           of the property at 906 Mother Gaston – one of the properties as to which the relief is sought - attempting to
           make them sign away their leases to his new company. The below email was received from one of the tenants.
           As you may be aware, before the complaint was filed in this matter, the property was managed and paid for by
           911 Realty and Mr. Kaikov fraudulently transferred the title to his newly formed company.

           Please let me know by the end of the day whether your client will agree to cease his efforts to interfere with the
           operations of the building and cease any contact with tenants voluntarily. Otherwise, I will be filing an
           emergency TRO.

           Sincerely,




           MARIA TEMKIN, ESQ.
           Temkin & Associates, LLC
           1700 Market Street, Suite 1005, Philadelphia, PA 19103
           phone 215‐939‐4181 | fax 215‐914‐6975
           maria@temkinlegal.com | www.temkinlegal.com



           ---------- Forwarded message ---------
           From: arihay kaikov <arihayny@gmail.com>
           Date: Fri, Jan 3, 2020, 4:02 PM
           Subject: Fwd: 905 mother Gaston blvd
           To: <galarzamelinda644@gmail.com>




                        Good afternoon, Melinda!

                        As per our conversation please see attached deeds to the property and corporate documents for
                        current true owner. As you can clearly see real owner of the property is my company Mother
                        Gaston 905 Corp, the deed to which was transferred from my company Royal A&K Realty
                                                                                                              4
Case 1:19-cv-02521-LDH-RER Document 41-1 Filed 01/07/20 Page 5 of 5 PageID #: 766

  Group Inc on 07/06/2018(deed #3). And Royal A&K got this property from original owner
  Alexandra Aurelien on 04/18/2013(deed #1).

  This is the true and correct chain of title.

  Also I am attaching you the fraudlent deed that was recorded in between by my nephew Khanan
  Kaikov. From NY Prime Holding LLC to 911 Realty dated 12/9/2016 (deed#2) . As you can see
  there is completely different address and company name on on the deed. It says NY Prime
  Holding LLC to 911 Realty Corp and the property address is 406 E 94 str, Brooklyn . As you can
  see from previous deed (deed 1) the owner of 905 mother Gaston Blvd was Royal A&K Realty.
  NY prime has nothing to do with it and even the address doesn’t match.

  After that Khanan’s fraudlent scheme continues and he is recording another deed to transfer the
  property to his corporation 905 Mother Gaston LLC on 7/19/2018 (deed #4).

  After that he decides to record a “correction deed’’ dated 08/01/2018 (deed#5) to correct deed
  #2. As you can see in the middle of the document it says this is a correction deed to correct
  property address in transfer from Royal A&K to 911 Realty and Khanan signs for 911 Realty. If
  there would be any correction to the deed from Royal A&K Realty I, Arihay Kaikov will be the
  ONLY authorized signee, since I am the sole owner of Royal A&K Realty since the day it was
  established.

  So as you can see from the documents deeds #2 and #4 and #5 are scam.

  And my company Mother Gaston 905 Corp is the true owner of the property and a true Landlord.




  Please contact me directly if you have any questions




                                                  5
